Name: Commission Regulation (EEC) No 386/82 of 19 February 1982 amending Regulation (EEC) No 1372/81 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 2 . 82 Official Journal of the European Communities No L 49/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 386/82 of 19 February 1982 amending Regulation (EEC) No 1372/81 laying down detailed rules for the calculation of monetary compensatory amounts Whereas the same reasoning applies to a change in monetary compensatory amounts made under Article 2 ( la) (b) of Regulation (EEC) No 974/71 ; whereas , therefore , Article 7 of Regulation (EEC) No 1372/ 81 should be amended to take account of such cases ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the management committees for the common organi ­ zation of agricultural markets , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/ 81 (2), and in particular Article 6 thereof, Whereas Article 7 of Commission Regulation (EEC) No 1372/81 of 19 May 1981 (3) provides that, during the period of application of representative rates differentiated according to products for a given Member State , no alteration in the monetary compensatory amounts pursuant to Article 3 of Regu ­ lation (EEC) No 974/71 is to take place unless a difference of one point is reached for the monetary compensatory amounts applicable to products in respect of which the representative rate applicable is closest to the real rate of the currency of the Member State concerned ; Whereas this provision was introduced to prevent too frequent changes in monetary compensatory amounts and to maintain in the Member State concerned the relationships between prices for different products resulting from application of different rates ; whereas , for this reason, it has been considered necessary to make simultaneous changes to all the monetary compensatory amounts applicable to a given Member State ; The following subparagraph is hereby added to Article 7 of Regulation (EEC) No 1372/ 81 : ' If, during the period referred to in the first subparagraph, a change is made under Article 2 ( la) (b) of Regulation (EEC) No 974/71 to the monetary compensatory amounts applying to products in respect of which the representative rate applicable is closest to the real rate of the currency of the Member State concerned, the monetary compensatory amounts shall also be altered in respect of the other products according to the differences ascertained for the rates applicable to each of them.' Article 2 This Regulation shall enter into force on 1 March 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1982 . For the Commission Poul DALSAGER Member ofthe Commission O OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 362 , 17 . 12 . 1981 , p . 2 . O OJ No L 138 , 25 . 5 . 1981 , p . 14 .